Exhibit 10.1

 

 

 

EXCHANGE AGREEMENT

among

JER INVESTORS TRUST INC.

and

TABERNA PREFERRED FUNDING IX, LTD.

and

KODIAK CDO II, LTD.

Dated as of May 29, 2009

 

 

 



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT, dated as of May 29, 2009 (this “Agreement”), is entered
into by and among JER INVESTORS TRUST INC., a Maryland corporation (the
“Company”), TABERNA PREFERRED FUNDING IX, LTD., a Cayman Islands corporation
(“Taberna IX”), and KODIAK CDO II, LTD., a Cayman Islands corporation (“Kodiak
II,” together with Taberna IX, “Taberna/Kodiak Holders”), as is acknowledged and
agreed to by EJF Distressed Master Fund II, LP (“EJF”), a limited partnership
organized under the laws of Delaware.

R E C I T A L :

A. Reference is made to that certain Junior Subordinated Indenture dated as of
April 9, 2007 (the “Existing Indenture”) by and between the Company and The Bank
of New York Mellon Trust Company, National Association (“BNYM”), as trustee (the
“Existing Indenture Trustee”).

B. Reference is made to that certain Amended and Restated Trust Agreement dated
as of April 9, 2007 (the “Trust Agreement”) by and among the Company, as
depositor, BNYM, as Property Trustee, BNY Mellon Trust of Delaware, as Delaware
Trustee, and the Administrative Trustee named therein.

C. JERIT TS Statutory Trust I, a Delaware statutory trust (“Trust I”) is the
holder of the Junior Subordinated Note due 2037 in the amount of Sixty One
Million Eight Hundred Sixty Thousand Dollars ($61,860,000) issued by the Company
pursuant to the Existing Indenture (the “Subordinated Note”).

D. Pursuant to the Trust Agreement, Trust I issued one or more Preferred
Securities Certificates (as such term is defined in the Trust Agreement) in the
aggregate liquidation amount of Sixty Million Dollars ($60,000,000) (the
“Original Security”), which Original Security is a global security.

E. Taberna IX is the holder of $28,125,000 in aggregate liquidation amount of a
beneficial interest in the Original Security (the “Taberna IX Holdings”).

F. Kodiak II is the holder of $28,125,000 in aggregate liquidation amount of the
Original Security (the “Kodiak II Holdings,” together with the Taberna IX
Holdings, the “Taberna/Kodiak Holdings”).

G. EJF is the holder of $3,750,000 in aggregate liquidation amount of the
Original Security (the “EJF Holdings”).

H. Simultaneously herewith, the Company and BNYM, as trustee (the “New Indenture
Trustee”) have entered into that certain Junior Subordinated Indenture (the “New
Indenture”) pursuant to which Company proposes to issue Seventy Million Three
Hundred Fourteen Thousand Dollars ($70,314,000) in aggregate principal amount of
the Junior Subordinated Notes due 2037 of the Company as follows (collectively,
the “Securities”):

 

  (i) Junior Subordinated Note due 2037 in the original principal amount of
$35,157,000 issued by the Company to Taberna IX (or its designee), a copy of
which is attached hereto as Exhibit B-1 (“Note 1”); and

 

1



--------------------------------------------------------------------------------

  (ii) Junior Subordinated Note due 2037 in the original principal amount of
$35,157,000 issued by the Company to Kodiak II (or its designee), a copy of
which is attached hereto as Exhibit B-2 (“Note 2”).

I. On the terms and subject to the conditions set forth in this Agreement, the
Company, Taberna IX, Kodiak II, respectively, have agreed to exchange the
Taberna/Kodiak Holdings for the respective Securities set forth above.

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

1. Definitions. This Agreement, the New Indenture and the Securities are
collectively referred to herein as the “Operative Documents.” All other
capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed thereto in the New Indenture.

“1934 Act Regulations” has the meaning set forth in Section 4(z).

“1934 Act Reports” has the meaning set forth in Section 4(z).

“Affiliate” of any specified person means any other Person directly or
indirectly Controlled, Controlling or Controlled by, or under direct or common
Control with such specified Person.

“Arbitrator” has the meaning set forth in Section 4(l).

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.

“Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code or
any entity whose assets include the assets of any such “employee benefit plan”
or “plan” for purposes of Section 3(42) of ERISA and U.S. Department of Labor
Regulations promulgated thereunder at 29 C.F.R. Section 2510.3-101.

“BNYM” has the meaning set forth in the Recitals.

“CDO Trustee” has the meaning set forth in Section 2(b)(i).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated under it.

“Closing Date” has the meaning set forth in Section 2(b).

 

2



--------------------------------------------------------------------------------

“Closing Room” has the meaning set forth in Section 2(b).

“Company” has the meaning set forth in the introductory paragraph hereof.

“Company Counsel” has the meaning set forth in Section 3(b).

“Commission” has the meaning set forth in Section 4(v)

“Control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“EJF” has the meaning set forth in the Recitals.

“EJF Exchange Agreement” means that certain Exchange Agreement, dated the date
hereof by and among the Company and EJF, pursuant to which the Company agreed to
exchange shares of its common stock, par value of $0.01 per share, and certain
other consideration for the EJF Holdings under the terms and conditions set
forth therein.

“EJF Holdings” has the meaning set forth in the Recitals.

“Equity Interests” means with respect to any Person (a) if such a Person is a
partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company, (c) if such Person is a corporation, the shares or
stock interests (both common stock and preferred stock) in a corporation, and
(d) if such person is a trust, any common or preferred securities issued by said
trust.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.

“Exchange” has the meaning set forth in Section 2(b).

“Exchange Act” has the meaning set forth in Section 4(j).

“Existing Indenture” has the meaning set forth in the Recitals.

“Existing Indenture Trustee” has the meaning set forth in the Recitals.

“Fee Agreement” means that certain Fee Agreement dated the date hereof between
the Company and BNYM.

“Financial Statements” has the meaning set forth in Section 4(w).

“GAAP” has the meaning set forth in Section 4(w).

“Governmental Entities” has the meaning set forth in Section 4(o).

 

3



--------------------------------------------------------------------------------

“Governmental Licenses” has the meaning set forth in Section 4(r).

“Holder” has the meaning set forth in the New Indenture.

“Impairment” means any claim, counterclaim, setoff, defense, action, demand,
litigation (including administrative proceedings or derivative actions),
encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect.

“Indemnified Party” has the meaning set forth in Section 8(a). “Indemnified
Parties” shall have the correlative meaning.

“Interim Financial Statements” means those certain unaudited consolidated
financial statements (including the notes thereto) and schedules of the Company
and its subsidiaries filed with the Commission for the quarterly period ended
March 31, 2009 filed by the Company with the Commission in its Quarterly Report
on Form 10-Q on May 11, 2009.

“Investment Company Act” has the meaning set forth in Section 4(j).

“Kodiak II” has the meaning set forth in the introductory paragraph hereof.

“Kodiak II Holdings” has the meaning set forth in the Recitals.

“Kodiak Transferred Rights” means any and all of Kodiak II’s right, title, and
interest in, to and under the Original Security, together with the following:

(i) the Existing Indenture and Trust Agreement;

(ii) all amounts payable to Kodiak II under the Original Security, the Existing
Indenture and/or the Trust Agreement, excluding, however, amounts payable on
account of interest for the period from January 30, 2009 through May 29, 2009;

(iii) all claims (including “claims” as defined in Bankruptcy Code §101(5)),
suits, causes of action, and any other right of Kodiak II, whether known or
unknown, against the Company or any of its Affiliates (including the Trusts), or
their respective agents, representatives, contractors, advisors, directors,
officers and trustees or any other entity or individual that in any way is based
upon, arises out of or is related to any of the foregoing, including all claims
(including contract claims, tort claims, malpractice claims, and claims under
any law governing the exchange of, purchase and sale of, or indentures for,
securities), suits, causes of action, and any other right of Kodiak II against
any attorney, accountant, financial advisor, or other entity arising under or in
connection with the Original Security, the Existing Indenture, the Trust
Agreement or the transactions related thereto or contemplated thereby but,
excluding the transactions contemplated under this Agreement;

(iv) all guarantees and all collateral and security of any kind for or in
respect of the foregoing;

 

4



--------------------------------------------------------------------------------

(v) all cash, securities, or other property, and all setoffs and recoupments, to
be received, applied, or effected by or for the account of Kodiak II under the
Original Security, other than fees, costs and expenses payable to Kodiak II
hereunder and all cash, securities, interest, dividends, and other property that
may be exchanged for, or distributed or collected with respect to, any of the
foregoing; and

(vi) all proceeds of the foregoing.

“Lien” has the meaning set forth in Section 4(o).

“Material Adverse Effect” means a material adverse effect on or change in the
condition (financial or otherwise), earnings, business, liabilities or assets of
the Company and its subsidiaries taken as a whole.

“New Indenture” has the meaning set forth in the Recitals.

“New Indenture Trustee” has the meaning set forth in the Recitals.

“Note 1” has the meaning set forth in the Recitals.

“Note 2” has the meaning set forth in the Recitals.

“Original Security” has the meaning set forth in the Recitals.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Regulation D” means Regulation D under the Securities Act.

“REIT” has the meaning set forth in Section 4(dd).

“Repayment Event” has the meaning set forth in Section 4(o).

“Rule 144A(d)(3)” has the meaning set forth in Section 4(j).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq., as
amended, and the rules and regulations promulgated under it.

“Significant Subsidiary” means any significant subsidiary of the Company within
the definition of such term in Regulation S-X. “Significant Subsidiaries” means,
collectively, each and every Significant Subsidiary.

“Subordinated Note” has the meaning set forth in the Recitals.

“Taberna” has the meaning set forth in the introductory paragraph hereof.

 

5



--------------------------------------------------------------------------------

“Taberna IX” has the meaning set forth in the introductory paragraph hereof.

“Taberna IX Holdings” has the meaning set forth in the Recitals.

“Taberna/Kodiak Holdings” has the meaning set forth in the Recitals.

“Taberna Transferred Rights” means any and all of Taberna IX’s right, title, and
interest in, to and under the Original Security, together with the following:

(i) the Existing Indenture and Trust Agreement;

(ii) all amounts payable to Taberna IX under the Original Security, the Existing
Indenture and/or the Trust Agreement, excluding, however, amounts payable on
account of interest for the period from January 30, 2009 through May 29, 2009;

(iii) all claims (including “claims” as defined in Bankruptcy Code §101(5)),
suits, causes of action, and any other right of Taberna IX, whether known or
unknown, against the Company or any of its Affiliates (including the Trusts), or
their respective agents, representatives, contractors, advisors, directors,
officers and trustees or any other entity or individual that in any way is based
upon, arises out of or is related to any of the foregoing, including all claims
(including contract claims, tort claims, malpractice claims, and claims under
any law governing the exchange of, purchase and sale of, or indentures for,
securities), suits, causes of action, and any other right of Taberna IX against
any attorney, accountant, financial advisor, or other entity arising under or in
connection with the Original Security, the Existing Indenture, the Trust
Agreement or the transactions related thereto or contemplated thereby but,
excluding the transactions contemplated under this Agreement;

(iv) all guarantees and all collateral and security of any kind for or in
respect of the foregoing;

(v) all cash, securities, or other property, and all setoffs and recoupments, to
be received, applied, or effected by or for the account of Taberna IX under the
Original Security, other than fees, costs and expenses payable to Taberna IX
hereunder and all cash, securities, interest, dividends, and other property that
may be exchanged for, or distributed or collected with respect to, any of the
foregoing; and

(vi) all proceeds of the foregoing.

“Tax Returns” has the meaning set forth in Section 4(ee).

“Trust I” has the meaning set forth in the Recitals.

“Trust Agreement” has the meaning set forth in the Recitals.

 

6



--------------------------------------------------------------------------------

2. Exchange of Taberna/Kodiak Holdings for the Securities.

(a) The Company agrees to issue the Securities in accordance with the New
Indenture and has requested that each of Taberna IX and Kodiak II accept the
applicable Securities in exchange for the respective Taberna/Kodiak Holdings,
and each of Taberna IX and Kodiak II, respectively, hereby accepts the
respective Securities in exchange for the applicable Taberna/Kodiak Holdings
upon the terms and conditions set forth herein.

(b) The closing of the exchange contemplated herein shall occur at the offices
of Nixon Peabody, LLP in New York, New York (the “Closing Room”), or such other
place as the parties hereto and BNYM shall agree, at 11:00 a.m. New York time,
on May 29, 2009 (such date and time of delivery the “Closing Date”). The Company
and each of Taberna IX and Kodiak II hereby agrees that the exchange (the
“Exchange”) will occur in accordance with the following requirements:

(i) Taberna Capital Management, LLC (as collateral manager for Taberna IX) and
Kodiak CDO Management, LLC (as collateral manager for Kodiak II) shall each have
delivered an issuer order instructing each trustee (in each such capacity, a
“CDO Trustee”) under the applicable indenture pursuant to which such CDO Trustee
serves as trustee for the holders of the Original Security to exchange the
applicable Taberna/Kodiak Holdings for the applicable Securities.

(ii) The Company shall have executed and delivered the Securities to the Closing
Room, copies of which Securities shall have previously been made available for
inspection, if so requested.

(iii) The Company shall have directed the New Indenture Trustee to authenticate
the Securities and deliver them to the applicable CDO Trustee, as follows:
(i) Note 1 to Taberna IX and (ii) Note 2 to Kodiak II.

(iv) The New Indenture Trustee shall have authenticated the Securities in
accordance with the terms of the New Indenture and delivered them as provided
above.

(v) Intentionally Omitted.

(vi) Simultaneously with the occurrence of the events described in subsection
(iv) hereof, (A) each of Taberna IX and Kodiak II Holdings irrevocably
transfers, assigns, grants and conveys the related Taberna Transferred Rights or
Kodiak Transferred Rights, as applicable, to the Company and the Company assumes
all rights and obligations of Taberna IX and Kodiak II with respect to the
Taberna IX and Kodiak II’s respective interests in the Original Security, the
Taberna Transferred Rights and the Kodiak Transferred Rights and (B) each Holder
shall be entitled to all of the right, title and interest of a Holder of the
Securities under the terms of the Securities, the New Indenture and this
Agreement.

(vii) the Company shall have paid to the BNYM such party’s legal fees, costs and
other expenses in connection with the Exchange as specified in the Fee
Agreement, as well as all other accrued and unpaid fees, costs and expenses
under the Existing Indenture and the Trust Agreement, if any.

 

7



--------------------------------------------------------------------------------

(viii) The Company shall have paid to the Trustee, for application upon the
Subordinated Note and corresponding application upon Taberna/Kodiak Holdings and
for distribution to Taberna IX and Kodiak II with respect to such respective
Taberna/Kodiak Holdings pursuant to the terms of the Existing Indenture, and in
satisfaction in full of its interest payment obligations to Taberna IX and
Kodiak II with respect to the Taberna/Kodiak Holdings, all accrued interest upon
the Subordinated Note and corresponding interest for application upon the
Taberna/Kodiak Holdings for the period commencing on January 30, 2009 under the
Original Security and continuing through and including May 29, 2009, provided,
that the Company and Taberna IX and Kodiak II agree that the amount of interest
payable for such period with respect to the Original Security shall be based
upon (i) an interest rate equal to one-half of one percent (0.50%) per annum and
(ii) an outstanding aggregate liquidation amount of Taberna/Kodiak Holdings of
$70,312,500.

(ix) The Operative Documents and a Joint Direction and Release by and among the
Company, each of Taberna IX and Kodiak II, as applicable, and the Trustee shall
have been fully executed and originals thereof delivered to the Closing Room for
release upon the Closing Date.

3. Conditions Precedent. The obligations of the parties under this Agreement are
subject to the following conditions precedent:

(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Securities and the parties shall be prepared to
complete all actions and consummate the Exchange as set forth in Section 2(b).

(b) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the Company,
and DLA Piper LLP (US), special Maryland counsel for the Company (the “Company
Counsel”), shall have delivered one or more opinions, dated the Closing Date,
addressed to each Holder and its successors and assigns and to the New Indenture
Trustee, in substantially the form set out in Annex A hereto. In rendering its
opinion, the Company Counsel may rely as to factual matters upon certificates or
other documents furnished by officers, directors and trustees of the Company and
by government officials; provided, however, that copies of any such certificates
or documents are delivered to the Holders and by and upon such other documents
as such counsel may, in its reasonable opinion, deem appropriate as a basis for
Company Counsel’s opinion or opinions. Company Counsel may specify the relevant
jurisdiction or jurisdictions in which it is admitted to practice and that it is
not admitted to practice in any other jurisdiction and is not an expert in the
law of any other jurisdiction. Such Company Counsel Opinion shall not state that
it is to be governed or qualified by, or that it is otherwise subject to, any
treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

(c) Taberna IX and Kodiak II shall have been furnished the opinion of Company
Counsel, dated as of the Closing Date, addressed to Taberna IX, Kodiak II and
their respective successors and assigns (excluding the Company, its subsidiaries
and/or its Affiliates) and the New Indenture Trustee, in substantially the form
set out in Annex B hereto.

 

8



--------------------------------------------------------------------------------

(d) Taberna IX and Kodiak II shall have received the opinion of Gardere Wynne
Sewell LLP, special counsel for the New Indenture Trustee, dated as of the
Closing Date, addressed to Taberna IX and Kodiak II, in substantially the form
set out in Annex C hereto.

(e) The Company shall have furnished to Taberna IX and Kodiak II a certificate
of the Company, signed by the Chief Executive Officer, President or an Executive
Vice President, and Chief Financial Officer, Treasurer or Assistant Treasurer of
the Company, dated as of the Closing Date, as to (i) and (ii) below:

(i) the representations and warranties in this Agreement and the New Indenture
are true and correct on and as of the Closing Date, and the Company has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to the Closing Date; and

(ii) since the date of the Interim Financial Statements, there has been no
Material Adverse Effect, other than as disclosed to Taberna IX and Kodiak II.

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Holders of the
Securities or their counsel, this Agreement and any respective obligations of
Taberna IX and Kodiak II hereunder, whether as holders of the Taberna/Kodiak
Holdings or as prospective Holders of the Securities, may be canceled at, or at
any time prior to, the Closing Date by Taberna IX and Kodiak II. Notice of such
cancellation shall be given to the Company in writing or by e-mail or facsimile.

Each certificate signed by any officer of the Company and delivered in
connection with the Operative Documents and the transactions contemplated hereby
and thereby shall be deemed to be a representation and warranty of the Company
and not by such officer in any individual capacity.

4. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof, as follows:

(a) It (i) is duly incorporated and validly existing under the laws of the State
of Maryland, (ii) is in good standing under such laws and (iii) has full power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Operative Documents.

(b) It is an “accredited investor” as defined in Rule 501 under the Securities
Act. Without characterizing the Original Security, any of the Taberna
Transferred Rights or any of the Kodiak Transferred Rights as a “security”
within the meaning of applicable securities laws, it is not acquiring the
Taberna/Kodiak Holdings, any holdings under the Original Security, the Taberna
Transferred Rights, the Kodiak Transferred Rights, or any other rights, under
the Original Security, the Existing Indenture or the Trust Agreement with a view
towards the sale or distribution thereof in violation of the Securities Act.

 

9



--------------------------------------------------------------------------------

(c) None of the Securities, the New Indenture, or the Exchange is or may be
subject to any Impairment. The Company has no current intention to initiate any
bankruptcy or insolvency proceedings. The Company (i) has not entered into the
Exchange or any Operative Documents with the actual intent to hinder, delay, or
defraud any creditor and (ii) received reasonably equivalent value in exchange
for its obligations under the Operative Documents.

(d) Reserved.

(e) It (i) is a sophisticated entity with respect to the Exchange, (ii) has such
knowledge and experience, and has made investments of a similar nature, so as to
be aware of the risks and uncertainties inherent in the Exchange and (iii) has
independently and without reliance upon Taberna IX, Kodiak II, any Holder of the
Securities, Taberna Capital Management, LLC, Kodiak CDO Management, LLC, BNYM or
any of their respective affiliates, and based on such information as it has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that it has relied upon Taberna IX and Kodiak II’s express
representations, warranties, covenants and agreements in this Agreement. The
Company acknowledges that none of Taberna IX, Kodiak II, any Holders of the
Securities, Taberna Capital Management, LLC, Kodiak CDO Management, LLC, BNYM or
any of their respective affiliates has given it any investment advice, credit
information or opinion on whether the Exchange is prudent.

(f) It has not engaged any broker, finder or other entity acting under the
authority of it or any of its affiliates that is entitled to any broker’s
commission or other fee in connection with the transaction for which Taberna IX,
Kodiak II, any Holder, BNYM or any of their respective affiliates could be
responsible.

(g) No interest in the Taberna Transferred Rights or the Kodiak Transferred
Rights is being acquired by or on behalf of an entity that is, or at any time
while the Taberna Transferred Rights or the Kodiak Transferred Rights are held
thereby will be, one or more Benefit Plans.

(h) Neither the Company nor any of its Affiliates nor any person acting on its
or their behalf, has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of any of the Securities under the Securities
Act.

(i) Intentionally omitted.

(j) The Securities (i) are not and have not been listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. inter-dealer quotation system
and (ii) are not of an open-end investment company, unit investment trust or
face-amount certificate company that are, or are required to be, registered
under Section 8 of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and the Securities otherwise satisfy the eligibility
requirements of Rule 144A(d)(3) promulgated pursuant to the Securities Act
(“Rule 144A(d)(3)”).

 

10



--------------------------------------------------------------------------------

(k) Neither the Company nor any of its Affiliates, nor any person acting on its
or their behalf, has engaged, or will engage, in any “directed selling efforts”
within the meaning of Regulation S under the Securities Act with respect to the
Securities.

(l) The Company is not, and immediately following consummation of the
transactions contemplated hereby, will not be, an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act.

(m) Each of this Agreement and the New Indenture and the consummation of the
transactions contemplated herein and therein have been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by
the Company, and, assuming due authorization, execution and delivery by Taberna
IX, Kodiak II and/or the New Indenture Trustee, as applicable, will be a legal,
valid and binding obligations of the Company enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.

(n) The Securities have been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered to the New Indenture Trustee
for authentication in accordance with the New Indenture and, when authenticated
in the manner provided for in the New Indenture and delivered to the Holders,
will constitute legal, valid and binding obligations of the Company entitled to
the benefits of the New Indenture, enforceable against the Company in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

(o) Neither the issue of the Securities and exchange of the Securities for the
Taberna/Kodiak Holdings, the Taberna Transferred Rights’ and the Kodiak
Transferred Rights, nor the execution and delivery of and compliance with the
Operative Documents by the Company, nor the consummation of the transactions
contemplated herein or therein or in the EJF Exchange Agreement, (i) will
conflict with or constitute a violation or breach of (x) the charter or bylaws
or similar organizational documents of the Company or any Significant Subsidiary
of the Company or (y) any applicable law, statute, rule, regulation, judgment,
order, writ or decree of any government, governmental authority, agency or
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or their respective properties or assets
(collectively, the “Governmental Entities”), (ii) will conflict with or
constitute a violation or breach of, or a default or Repayment Event under, or
result in the creation or imposition of any pledge, security interest, claim,
lien or other encumbrance of any kind (each, a “Lien”) upon any property or
assets of the Company or any if its Significant Subsidiaries pursuant to any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which (A) the Company or any of its Significant Subsidiaries is a
party or by which it or any of them may be bound, or (B) to which any of the
property or assets of any of them is subject, or any judgment, order or decree
of any Governmental Entity or arbitrator having jurisdiction over the Company or
any of its subsidiaries or their respective properties or assets (an
“Arbitrator”), or (iii) will require the consent, approval, authorization or
order of any court or Governmental Entity, except, in the case of clause (i)(y),
(ii), or (iii) for such conflicts, breaches, violations, defaults, Repayment
Events (as defined below) or Liens

 

11



--------------------------------------------------------------------------------

which (X) would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents and
(Y) would not, singly or in the aggregate, have a Material Adverse Effect. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its Significant Subsidiaries prior to its scheduled maturity.

(p) The Company has all requisite power and authority to own, lease and operate
its assets and conduct the business it transacts and proposes to transact, and
is duly qualified to transact business and is in good standing in each
jurisdiction where the nature of its activities requires such qualification,
except where the failure of the Company to have such power and authority or to
be so qualified would not, singly or in the aggregate, have a Material Adverse
Effect.

(q) Each Significant Subsidiary of the Company is listed on Schedule 1 attached
hereto, which the Company represents is true, complete and correct. Each
Significant Subsidiary is a corporation, trust, partnership or limited liability
company duly and properly incorporated or organized or formed, as the case may
be, validly existing and, with respect to any such corporation, in good standing
under the laws of the jurisdiction in which it is chartered or organized or
formed, with all requisite power and authority to own, lease and operate its
properties and conduct the business it transacts. Each Significant Subsidiary is
duly qualified to transact business in each jurisdiction where the nature of its
activities requires such qualification, except where the failure to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
No Significant Subsidiary of the Company (other than a taxable REIT subsidiary,
if any,) is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or to which it or its assets is subject,
other than as required by applicable law, from paying any dividends to the
Company, from making any other distribution on such Significant Subsidiary’s
capital stock or other Equity Interests, from repaying to the Company any loans
or advances to such Significant Subsidiary from the Company or from transferring
any of such Significant Subsidiary’s wholly owned properties or assets to the
Company or any other subsidiary of the Company except as disclosed to Taberna IX
and Kodiak II in writing or in the Company’s public filings.

(r) The Company and each of the Company’s subsidiaries hold all necessary
approvals, authorizations, orders, licenses, consents, registrations,
qualifications, certificates and permits (collectively, the “Governmental
Licenses”) of and from Governmental Entities necessary to conduct their
respective businesses as now being conducted, and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Government License, except where the
failure to be so licensed or approved or the receipt of an unfavorable decision,
ruling or finding, would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity or the failure of such Governmental Licenses
to be in full force and effect, would not, singly or in the aggregate, have a
Material Adverse Effect; and the Company and its subsidiaries are in compliance
with all applicable laws, rules, regulations, judgments, orders, decrees and
consents, except where the failure to be in compliance would not, singly or in
the aggregate, have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(s) All of the issued and outstanding Equity Interests of the Company and each
of its Significant Subsidiaries are validly issued, fully paid and
non-assessable; all of the issued and outstanding Equity Interests of each
subsidiary of the Company that are owned by the Company, directly or through
subsidiaries, are free and clear of any Lien or claim; and none of the issued
and outstanding Equity Interests of the Company or any of its subsidiaries was
issued in violation of any preemptive or similar rights arising by operation of
law, under the charter or by-laws of such entity or under any agreement to which
the Company or any of its subsidiaries is a party.

(t) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
Significant Subsidiary is a party or by which it or any of them may be bound or
to which any of the property or assets of any of them is subject, except, in the
case of clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.

(u) There is no action, suit or proceeding before or by any Governmental Entity
or Arbitrator, now pending or, to the knowledge of the Company after due
inquiry, threatened against or affecting the Company or any of its subsidiaries,
except for such actions, suits or proceedings as are disclosed in the Company’s
1934 Act Reports, or that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents or have a Material Adverse Effect; and, except as
disclosed in the Company’s 1934 Act Reports, the aggregate of all pending legal
or governmental proceedings to which the Company or any of its subsidiaries is a
party or of which any of their respective properties or assets is subject,
including ordinary routine litigation incidental to the business, are not
expected to result in a Material Adverse Effect.

(v) The accountants of the Company who certified the Financial Statements
(defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.

(w) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2008 (the “Financial Statements”) filed by the Company
with the Commission in its Annual Report on Form 10-K and the Interim Financial
Statements are the most recent available audited and unaudited, respectively,
consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), subject
to Schedule 3, the financial position of the Company and its consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified. Such consolidated
financial statements and schedules have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as otherwise noted
therein).

 

13



--------------------------------------------------------------------------------

(x) Neither the Company nor any of its subsidiaries has any material liability,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due, including any liability for taxes and the Company has not received written
notice of any action, suit, proceeding, hearing, charge, complaint, claim or
demand against the Company or any of its subsidiaries that could give rise to
any such liability, except for (i) liabilities set forth in the Financial
Statements or the Interim Financial Statements and (ii) normal fluctuations in
the amount of the liabilities referred to in clause (i) above occurring in the
ordinary course of business of the Company and all of its subsidiaries since the
date of the most recent balance sheet included in such Financial Statements, and
(iii) liabilities that would not, singly or in the aggregate, have a Material
Adverse Effect.

(y) Since the date of the Interim Financial Statements, there has not been
(A) any Material Adverse Effect, other than as disclosed to Taberna IX and
Kodiak II or (B) any dividend or distribution of any kind declared, paid or made
by the Company on any class of its Equity Interests.

(z) The documents and reports of the Company filed with the Commission in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K, at
the time they were filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder (the
“1934 Act Regulations”), and, did not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Company has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, since January 1, 2005; and has filed all such reports on a timely basis
or has received a valid extension of such time of filing and has filed any such
reports prior to the expiration of any such extension.

(aa) None of the Company or any of its Significant Subsidiaries has any
employees.

(bb) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Company of its obligations under the Operative Documents, as
applicable, or the consummation by the Company of the transactions contemplated
by the Operative Documents.

(cc) The Company and each of its Significant Subsidiaries has good and valid
title to all of its respective real and personal property, in each case free and
clear of all Liens and defects, except for Liens for Taxes not yet due or
payable and those Liens securing debt in the ordinary course of its business and
that would not, singly or in the aggregate, have a Material Adverse Effect; and
all of the leases and subleases under which the Company or any of its
Significant Subsidiaries holds properties are in full force and effect, except
where the failure of such leases and subleases to be in full force and effect
would not, singly or in the aggregate, have a Material Adverse Effect, and
neither the Company nor any of its Significant Subsidiaries has

 

14



--------------------------------------------------------------------------------

any notice of any claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any Significant Subsidiary under any such leases or
subleases, or affecting or questioning the rights of such entity to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for such claims that would not, singly or in the aggregate,
have a Material Adverse Effect.

(dd) Commencing with its taxable year ended December 31, 2004, the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”) for so long as the judgment of the Company’s Board of
Directors is that the Company should maintain its status as a REIT, and no
actions have been taken (or not taken which are required to be taken) which
would cause such qualification to be lost. The Company expects to continue to be
organized and to operate in a manner so as to qualify as a REIT in the taxable
year ending December 31, 2009 and succeeding taxable years for so long as the
judgment of the Company’s Board of Directors is that the Company should maintain
its status as a REIT.

(ee) The Company and each Significant Subsidiary has timely and duly filed (or
filed extensions thereof (and which extensions are presently in effect)) all
material Tax Returns (as defined below) required to be filed by them, and all
such Tax Returns are true, correct and complete in all material respects. The
Company and each Significant Subsidiary has timely and duly paid in full all
material Taxes (as defined below) required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). There are no federal, state,
or other Tax audits or deficiency assessments proposed in writing or pending
with respect to the Company or any Significant Subsidiary, and no such audits or
assessments are threatened in writing to the Company. As used herein, the terms
“Tax” or “Taxes” mean (i) all federal, state, local, and foreign taxes, and
other assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto, imposed by any Governmental Entity, and (ii) all liabilities in respect
of such amounts arising as a result of being a member of any affiliated,
consolidated, combined, unitary or similar group, as a successor to another
person or by contract. As used herein, the term “Tax Returns” means all federal,
state, local, and foreign Tax returns, declarations, statements, reports,
schedules, forms, and information returns and any amendments thereto filed or
required to be filed with any Governmental Entity.

(ff) To the knowledge of the Company, interest payable by the Company on the
Securities is deductible by the Company for United Stated Federal income Tax
purposes and there are no rulemaking or similar proceedings before the U.S.
Internal Revenue Service or comparable federal, state, local or foreign
government bodies which involve or, to the knowledge of the Company, affect the
Company or any subsidiary, which, if the subject of an action unfavorable to the
Company or any subsidiary, could result in a Material Adverse Effect.

(gg) The books, records and accounts of the Company and its Significant
Subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls

 

15



--------------------------------------------------------------------------------

sufficient to provide reasonable assurance regarding the Company and each of its
consolidated subsidiaries that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability, and (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization.

(hh) The Company and its Significant Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts in all material respects as are customary in the businesses in which
they are engaged (the ownership of commercial real estate related loans and
securities) after giving effect to the transactions contemplated hereby. All
policies of insurance insuring the Company or any of its Significant
Subsidiaries’ respective businesses, assets, employees, officers and directors
are in full force and effect. The Company and each of the Significant
Subsidiaries are in compliance with the terms of such policies and instruments
in all material respects. Neither the Company nor any Significant Subsidiary has
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be available and necessary to continue its business at a
cost that would not have a Material Adverse Effect, except (i) for such failures
to renew or obtain such insurance coverage due to conditions then applicable to
the insurance industry or the commercial mortgage REIT industry in general, and
(ii) that the Company is currently in renewal discussions with the provider of
its directors’ and officers’ insurance policy, which may result in reduced
coverage levels for the Company and its directors and officers thereunder, as a
result of significant premium increases relative to historical pricing and
coverage levels. Within the past twelve months, neither the Company nor any
Significant Subsidiary has been denied any insurance coverage it has sought or
for which it has applied, except that one of its current insurers would not
provide Clause B or C coverage (though they would still provide Clause A
coverage) with respect to the excess layer of Directors & Officers Liability
insurance coverage (i.e., providing coverage between $10 million and $20
million) that it has historically provided to the Company.

(ii) Neither the Company and its Significant Subsidiaries, nor, to the knowledge
of the Company, any person acting on behalf of the Company and/or its
Significant Subsidiaries including, without limitation, any director, officer,
manager, agent or employee of the Company or its Significant Subsidiaries has,
directly or indirectly, while acting on behalf of the Company and/or its
Significant Subsidiaries (i) used any corporate, partnership or company funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate, partnership or company funds;
(iii) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any other unlawful payment.

(jj) The information provided by the Company pursuant to the Operative Documents
does not, as of the date hereof, and will not as of the Closing Date, contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

16



--------------------------------------------------------------------------------

(kk) None of the Company or any of its Significant Subsidiaries owns any real
property.

(ll) Intentionally Omitted.

Except as expressly stated in the Operative Documents or any of the other
documents delivered by the company in connection herewith, the Company makes no
representations or warranties, express or implied, with respect to the Exchange,
the Taberna Transferred Rights, the Original Security, the Existing Indenture or
any other matter.

5. Representations and Warranties of Taberna IX and Kodiak II, Respectively.
Each of Taberna IX and Kodiak II, for itself, represents and warrants to the
Company as follows:

(a) It is a company duly formed, validly existing and in good standing under the
laws of the jurisdiction in which it is organized with all requisite (i) power
and authority to execute, deliver and perform under Operative Documents to which
it is a party, to make the representations and warranties specified herein and
therein and to consummate the transactions contemplated in the Operative
Documents.

(b) This Agreement and the consummation of the transactions contemplated herein
has been duly authorized by it and, on the Closing Date, will have been duly
executed and delivered by it and, assuming due authorization, execution and
delivery by the Company and Trustee of the Operative Documents to which each is
a party, will be a legal, valid and binding obligation of such entity,
enforceable against such entity in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity.

(c) No filing with, or authorization, approval, consent, license, order
registration, qualification or decree of, any Governmental Entity or any other
Person, other than those that have been made or obtained, is necessary or
required for the performance by such entity of its respective obligations under
this Agreement or to consummate the transactions contemplated herein. Neither
the execution and delivery of this Agreement, nor the transactions contemplated
herein, will conflict with or result in any violation of (i) any provision of
the organizational documents of such entity or (ii) any statute, law, rule or
regulation applicable to such entity.

(d) Taberna IX is the legal and beneficial owner of the Taberna IX Holdings and
the related Taberna Transferred Rights and shall deliver the Taberna IX Holdings
free and clear of any Lien created by such entity. Kodiak II is the legal and
beneficial owner of the Kodiak II Holdings and the related Kodiak Transferred
Rights and shall deliver the Kodiak II Holdings free and clear of any Lien
created by such entity.

(e) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to its knowledge,
threatened against or affecting it, except for such actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents.

 

17



--------------------------------------------------------------------------------

(f) Intentionally omitted.

(g) It is aware that the Securities have not been and will not be registered
under the Securities Act and may not be offered or sold within the United States
or to “U.S. persons” (as defined in Regulation S under the Securities Act)
unless registered with the Commission, except in accordance with Rule 903 of
Regulation S under the Securities Act or pursuant to an exemption from the
registration requirements of the Securities Act.

(h) It is an “accredited investor,” as such term is defined in Rule 501(a) of
Regulation D under the Securities Act and was not organized for the purpose of
acquiring any of the Securities. Without characterizing the Original Security,
the Taberna IX Holdings and the Taberna Transferred Rights, or the Kodiak II
Holdings and the Kodiak Transferred Rights as a “security” within the meaning of
applicable securities laws, it has not made any offers to sell, or solicitations
of any offers to buy, all or any portion of the Original Security, the
Taberna IX Holdings, Taberna Transferred Rights, Kodiak II Holdings, or Kodiak
Transferred Rights in violation of any applicable securities laws.

(i) Neither it nor any of its Affiliates, nor any person acting on its or its
Affiliates’ behalf, has engaged, or will engage, any form of “general
solicitation or general advertising” (within the meaning of Regulation D) in
connection with any offer or sale of the Securities.

(j) It understands and acknowledges that (i) no public market exists for any of
the Securities and that it is unlikely that a public market will ever exist for
the Securities, (ii) such Holder is purchasing the Securities for its own
account, for investment and not with a view to, or for offer or sale in
connection with, any fractionalization, division or distribution thereof in
violation of the Securities Act or other applicable securities laws, subject to
any requirement of law that the disposition of its property be at all times
within its control and subject to its ability to resell such Securities pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption therefrom or in a transaction not subject thereto, and it agrees to
the legends and transfer restrictions applicable to the Securities contained in
the New Indenture, and (iii) it has had the opportunity to ask questions of, and
receive answers and request additional information from, the Company and is
aware that it may be required to bear the economic risk of an investment in the
Securities. It has not received and is not relying on any representations of the
Company other than as set forth in the Operative Documents, or in any public
filings. It has not entered into any contract to sell, transfer or pledge to any
person the Securities that it is acquiring.

(k) It has not engaged any broker, finder or other entity acting under its
authority that is entitled to any broker’s commission or other fee in connection
with this Agreement and the consummation of transactions contemplated in this
Agreement and the New Indenture for which the Company could be responsible.

(l) It (i) is a sophisticated entity with respect to the Exchange, (ii) has such
knowledge and experience, and has made investments of a similar nature, so as to
be aware of the risks and uncertainties inherent in the Exchange and (iii) has
independently and without reliance upon the Company or any of their affiliates,
and based on such information as it has

 

18



--------------------------------------------------------------------------------

deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that it has relied upon the Company’s express representations,
warranties, covenants and agreements in the Operative Documents and the other
documents delivered by the Company in connection therewith. It acknowledges that
the Company has not given it any investment advice or opinion on whether the
Exchange is prudent.

(m) It understands that the Exchange contemplated herein will be made in
reliance upon an exemption from registration under the Securities Act pursuant
to Section 4(2) thereof.

Except as expressly stated in this Agreement, neither Taberna IX nor Kodiak II
makes any representations or warranties, express or implied, with respect to the
Exchange, the Taberna IX Holdings, the Kodiak II Holdings, the Taberna
Transferred Rights, the Kodiak Transferred Rights, the Original Security, the
Existing Indenture, or any other matter.

6. Covenants and Agreements of the Company.

(a) The Company has taken all action reasonably necessary or appropriate to
cause its representations and warranties contained in Section 4 hereof to be
true as of the Closing Date and giving effect to the Exchange.

(b) The Company will use commercially reasonable efforts to arrange for the
qualification of the Securities for sale under the laws of such jurisdictions as
the Holders of the Securities may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that the Company shall not be required to qualify as a foreign
corporation or take any action that would subject it to general service of
process in any jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will promptly
advise the Holders of the Securities of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(c) Reserved.

(d) The Company will use its reasonable best efforts to continue to meet the
requirements to qualify as a REIT under sections 856 through 860 of the Code,
effective for the taxable year ending December 31, 2009 (and each fiscal quarter
of such year) and succeeding taxable years for so long as the judgment of the
Company’s Board of Directors is that the Company should maintain its status as a
REIT.

(e) The Company will not, and will not permit any of its Affiliates or any
person acting on its or their behalf to, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act, except in accordance with the terms of the Registration
Rights Agreement.

(f) The Company will not, and will not permit any of its Affiliates or any
person acting on its or their behalf to, engage in (i) any form of “general
solicitation or general

 

19



--------------------------------------------------------------------------------

advertising” (within the meaning of Regulation D), or (ii) any “directed selling
efforts” within the meaning of Regulation S under the Securities Act, in
connection with any offer or sale of the any of the Securities.

(g) So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) the Company shall not be an open-end investment company, unit investment
trust or face-amount certificate company that is, or is required to be,
registered under Section 8 of the Investment Company Act, and, the Securities
shall otherwise satisfy the eligibility requirements of Rule 144A(d)(3).

(h) Intentionally omitted.

(i) The Company will, during any period in which it is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, or it is not exempt
from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each Holder of the Securities,
upon the request of such Holder, any information required to be provided by
Rule 144A(d)(4) under the Securities Act. This covenant is intended to be for
the benefit of the Holders of the Securities.

(j) The Company will not, until one hundred eighty (180) days following the
Closing Date, without the Holders’ prior written consent, except in accordance
with the terms of the Registration Rights Agreement, offer, sell, contract to
sell, grant any option to purchase or otherwise dispose of, directly or
indirectly, in any offering registered with the Commission (i) any Securities or
other securities substantially similar to the Securities other than as expressly
contemplated by the New Indenture, if at all, or (ii) any other securities
convertible into, or exercisable or exchangeable for, any of the Securities or
other securities substantially similar to the Securities unless in either case
the Company, either on its own or upon the request of the Holders provides the
Holders with an opinion of counsel (such counsel to have experience and
sophistication in the matters addressed in such opinion) addressed to the
Holders stating that any such offer, sale, contract, option or other disposition
will not result in the Securities being required to be registered under the
Securities Act.

(k) The Company will not identify any of the Indemnified Parties (as defined
below) in a press release or any other public statement without the prior
written consent of such Indemnified Party, unless such identification is
required by law.

7. Payment of Expenses. The Company agrees to pay all obligations under
Section 2(b)(vii) herein and all costs and expenses of the Company incident to
the performance of the obligations of the Company under this Agreement, whether
or not the transactions contemplated herein are consummated or this Agreement is
terminated, including all costs and expenses of the Company incident to (i) the
authorization, issuance, sale and delivery of the Securities and any taxes
payable in connection therewith; (ii) the fees and expenses of counsel,
accountants and any other experts or advisors retained by the Company; and
(iv) the fees and all reasonable expenses of the New Indenture Trustee and any
other trustee or paying agent appointed under the Operative Documents, including
the fees and disbursements of counsel for such trustees, as set forth in that
certain Fee Agreement dated as of the date hereof between the Company and

 

20



--------------------------------------------------------------------------------

BNYM. Except as otherwise provided herein, Taberna represents that there are no
other payments, fees, costs, expenses or reimbursements required by the Company
as a result of the Exchange contemplated in this Agreement.

8. Indemnification. (a) The Company agrees to indemnify and hold harmless BNYM,
the Holders, Taberna IX, Kodiak II, Taberna Capital Management, LLC, Taberna
Securities, LLC, Kodiak CDO Management, LLC and their respective affiliates
(collectively, the “Indemnified Parties”) each person, if any, who controls any
of the Indemnified Parties within the meaning of the Securities Act or the
Exchange Act, and the Indemnified Parties’ respective directors, officers,
employees and agents against any and all losses, claims, damages or liabilities,
joint or several, to which the Indemnified Parties may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based on
(i) the breach or alleged breach of any representation, warranty, or agreement
of the Company contained herein, or (ii) the execution and delivery by the
Company of the Operative Documents and the consummation of the transactions
contemplated herein and therein, and agrees to reimburse each such Indemnified
Party, as incurred, for any legal or other expenses reasonably incurred by the
Indemnified Parties in connection with investigating or defending any such loss,
claim, damage, liability or action except to the extent any such loss, claim,
damage, liability or action is the direct result of any bad faith, fraudulent
misrepresentation, willful misconduct or breach of the representations and
warranties and agreements, by such Indemnified Party. This indemnity agreement
will be in addition to any liability that the Company may otherwise have. For
the avoidance of doubt, the indemnity provided by this Section 8 does not apply
to any tax liability that arises out of or is based on the acquisition,
ownership, modification or disposition of the Subordinated Note, the Original
Security, or any direct or indirect interest therein.

(b) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party will not relieve
the indemnifying party from liability under paragraph (a) above unless and to
the extent that such failure results in the forfeiture by the indemnifying party
of material rights and defenses. The Indemnified Parties shall be entitled to
appoint counsel to represent the Indemnified Parties in any action for which
indemnification is sought. An indemnifying party may participate at its own
expense in the defense of any such action; provided, that counsel to the
indemnifying party shall not (except with the consent of the Indemnified Party)
also be counsel to the Indemnified Party. In no event shall the indemnifying
parties be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from their own counsel for all Indemnified Parties
in connection with any one action or separate but similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, unless an Indemnified Party elects to engage separate counsel
because such Indemnified Party believes that its interests are not aligned with
the interests of another Indemnified Party or that a conflict of interest might
result. An indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the

 

21



--------------------------------------------------------------------------------

Indemnified Parties are actual or potential parties to such claim, action, suit
or proceeding) unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action, suit or proceeding.

9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company
and/or its officers set forth in or made pursuant to this Agreement will remain
in full force and effect and will survive the Exchange. The provisions of
Sections 7 and 8 shall survive the termination or cancellation of this
Agreement.

10. Recourse to Kodiak II. Recourse hereunder solely with respect to Kodiak II
shall be limited solely to the assets of Kodiak II. No recourse will be
available to the assets of any collateral manager to Kodiak II, including
without limitation, Kodiak CDO Management, LLC, for any reason or purpose
whatsoever. To the extent the assets of Kodiak II or the proceeds of such
assets, when applied in accordance with the applicable priority of payment to
which such assets or proceeds are subject, are insufficient to meet the
obligations of Kodiak II hereunder in full, Kodiak II shall have no further
liability in respect of such outstanding obligations and such outstanding
obligations shall be extinguished. The Company hereby agrees not to institute
against, or join any other person in instituting against, Kodiak II any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings or other proceedings under U.S. federal or state bankruptcy or
similar laws until at least one year and one day or the then applicable
preference period under the United States Bankruptcy Code, Title 11 of the
United States Code, as amended, or, where the context requires, the applicable
insolvency provisions of the laws of the Cayman Islands plus ten (10) days after
the payment in full of all the Securities; provided, that nothing in this
Section 10 shall preclude the Company from taking any action against Kodiak II
prior to the expiration of the aforementioned period in (x) any case or
proceeding voluntarily filed or commenced by Kodiak II, or (y) any involuntary
insolvency proceeding filed or commenced against the Company, by a person other
than the Company.

11. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed or by any other reasonable means of communication,
including by electronic mail, to the relevant party at its address specified in
Exhibit D.

13. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person other than the parties hereto and the
affiliates, directors, officers, employees, agents and controlling persons
referred to in Section 8 hereof and their successors, assigns, heirs and legal
representatives, any right or obligation hereunder. None of the rights or
obligations of the Company under this Agreement may be assigned, whether by
operation of law or otherwise, without Taberna’s prior written consent.

 

22



--------------------------------------------------------------------------------

14. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW).

15. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT
IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF
NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.

16. Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile.

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supercedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.

 

JER INVESTORS TRUST INC. By:  

/s/ Mark S. Weiss

Name:   Mark S. Weiss Title:   President

(Signatures continue on the next page)

 

24



--------------------------------------------------------------------------------

TABERNA PREFERRED FUNDING IX, LTD. By:  

/s/ Mora Goddard

Name:  

Mora Goddard

Title:  

Director

 

25



--------------------------------------------------------------------------------

KODIAK CDO II, LTD.   By:   Kodiak CDO Management LLC,     its Collateral
Manager     By:   Kodiak Funding, L.P.,       its Sole Member       By:   Kodiak
Funding Company,         Inc., its General Partner         By:  

/s/ Robert M. Hurley

        Name:  

Robert M. Hurley

        Title:  

Chief Financial Officer

 

26



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO:

 

EJF DISTRESSED MASTER FUND II, LP   By:   EJF Distressed II GP, LLC, as General
Partner     By:   EJF Capital LLC, as Sole Member       By:  

/s/ Neal J. Wilson

      Name:   Neal J. Wilson       Title:   Chief Operating Officer

 

27